DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela et al. (US 2018/0077210 A1) in view of He et al. (US 2020/0037029 A1).
Consider claim 1, Hannuksela teaches a method of three hundred and sixty degree (360°) (a method, apparatus and computer program product are provided to provide the rendering of audiovisual content, such as 360-degree virtual reality content.  Abstract and [0107]) streaming implemented by a client device (In DASH, the receiving, by the client device, a media presentation description (MPD) file from a content server (To play the content, the DASH client may obtain the MPD by using HTTP, email, thumb drive, broadcast, or other transport methods.  [0067].  After DASH MPD generation at block 1114, DASH client/server transport is performed at block 1116. [0109].  Fig. 10), the MPD file describing a media content (Media Presentation Description (MPD), which describes a manifest of the available content, its various alternatives, their URL addresses, and other characteristics; and segments, which contain the actual multimedia bitstreams in the form of chunks, in a single or multiple files. The MPD provides the necessary information for clients to establish a dynamic adaptive streaming over HTTP. The MPD contains information describing media presentation, such as an HTTP uniform resource locator (URL) of each Segment to make a GET Segment request. [0067]), the media content comprising a plurality of viewpoints each corresponding to one of a plurality of 360° video camera sets (Terms representation switching or bitstream switching may refer collectively to representation or bitstream upand down-switching and may also or alternatively cover switching of representations or bitstreams of different viewpoints.  [0103].  MPEG-DASH specifies a Viewpoint element that is formatted as a property descriptor. The @schemeidUri attribute of the Viewpoint element is used to identify the viewpoint scheme employed [0074].  In implementations that involve DASH, observation points may be identified for example through the ; transmitting, by the client device, a request for a part of the media content based on the MPD file that was received (To play the content, the DASH client may obtain the MPD by using HTTP, email, thumb drive, broadcast, or other transport methods, for example. By parsing the MPD, the DASH client may become aware of the program timing, media-content availability, media types, resolutions, minimum and maximum bandwidths, and the existence of various encoded alternatives of multimedia components, accessibility features and required digital rights management (DRM), media-component locations on the network, and other content characteristics. Using this information, the DASH client may select the appropriate encoded alternative and start streaming the content by fetching the segments using HTTP GET requests [0067]); receiving, by the client device, the part of the media content that was requested (To play the content, the DASH client may obtain the MPD by using HTTP, email, thumb drive, broadcast, or other transport methods, for example. By parsing the MPD, the DASH client may become aware of the program timing, media-content availability, media types, resolutions, minimum and maximum bandwidths, and the existence of various encoded alternatives of multimedia components, accessibility features and required digital rights management (DRM), media-component locations on the network, and other content characteristics. Using this information, the DASH client may select the appropriate encoded alternative and start streaming the content by fetching the ; rendering, by the client device, a viewport (Fig. 9) using the part of the media content that was received, the viewport belonging to one viewpoint from the plurality of viewpoints (the client or player may request Segments or Subsegments to be transmitted from different representations similarly to how the transmitted layers and/or sub-layers of a scalable video bitstream may be determined. Terms representation down-switching or bitstream down-switching may refer to requesting or transmitting a lower bitrate representation than what was requested or transmitted (respectively) previously. Terms representation up-switching or bitstream up-switching may refer to requesting or transmitting a higher bitrate representation than what was requested or transmitted (respectively) previously. Terms representation switching or bitstream switching may refer collectively to representation or bitstream upand down-switching and may also or alternatively cover switching of representations or bitstreams of different viewpoints. [0103]).
However, Hannuksela does not explicitly teach generating, by the client device, a metric containing a viewpoint identifier, the viewpoint identifier identifying the viewpoint to which the viewport that was rendered belongs; and transmitting, by the client device, the metric containing the viewpoint identifier to the content server.

 generating, by the client device, a metric containing a viewpoint identifier, the viewpoint identifier identifying the viewpoint to which the viewport that was rendered belongs (The device may determines that a first_viewpoint 1002 associated with a first rendered viewport is stable before a viewport switch event, for example, based on one or more parameters 1010 first_azimuth_range, 1012 first_elevation_range, and 1006 first_centre_azimuth and/or first_centre_elevation associated with the first viewport 1002. Similarly, the device may determine that a second_viewpoint 1004 associated with a second rendered viewport is stable after the viewport switch event, for example, based on one or more parameters 1014 second_azimuth_range, 1016 second_elevation_range, and 1008 second_centre_azimuth and/or second_centre_elevation associated with the second viewport. For example, a viewpoint may be represented by one or more of centre_azimuth, centre_elevation, and/or centre_tilt, for example, as illustrated in FIG. 10. Centre_azimuth and centre_elevation may indicate the center of theviewport. Centre_tilt may indicate a tilt angle of the viewport (e.g., in units of 2-16 degrees relative to the global coordinate axes). For example, the value of the first viewpoint's centre_azimuth, centre_elevation, and/or centre_tilt may not change more than m units of 2-16 degrees within n milliseconds before the viewport switch event, and the value of the second_viewpoint's centre_azimuth, centre_elevation, and/or centre_tilt may not change more than m units of 2-16 degrees within n milliseconds after the viewport switch event. Both m and n may be positive integer number. The device may be configured with m and n. For example, the device may receive the value of m and n (e.g., from a content server or from a metrics server). The device may log and/or report the metrics ; and transmitting, by the client device, the metric containing the viewpoint identifier to the content server (The device may determines that a first_viewpoint 1002 associated with a first rendered viewport is stable before a viewport switch event, for example, based on one or more parameters 1010 first_azimuth_range, 1012 first_elevation_range, and 1006 first_centre_azimuth and/or first_centre_elevation associated with the first viewport 1002. Similarly, the device may determine that a second_viewpoint 1004 associated with a second rendered viewport is stable after the viewport switch event, for example, based on one or more parameters 1014 second_azimuth_range, 1016 second_elevation_range, and 1008 second_centre_azimuth and/or second_centre_elevation associated with the second viewport. For example, a viewpoint may be represented by one or more of centre_azimuth, centre_elevation, and/or centre_tilt, for example, as illustrated in FIG. 10. Centre_azimuth and centre_elevation may indicate the center of theviewport. Centre_tilt may indicate a tilt angle of the viewport (e.g., in units of 2-16 degrees relative to the global coordinate axes). For example, the value of the first viewpoint's centre_azimuth, centre_elevation, and/or centre_tilt may not change more than m units of 2-16 degrees within n milliseconds before the viewport switch event, and the value of the second_viewpoint's centre_azimuth, centre_elevation, and/or centre_tilt may not change more than m units of 2-16 degrees within n milliseconds after the viewport switch event. Both m and n may be positive integer number. The device may be configured with m and n. For example, the device may receive the value of m and n ( e.g., from a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would allow monitoring and comparing performance across different clients, players, devices, and network and debugging issues.  [0005].
Consider claim 2, Hannuksela teaches the client device is a head mounted display (HMD) (at block 1132, the rendered images are projected onto the screen of a head-mounted display or any other display device based on the current viewing orientation and the projection and mapping metadata parsed from the file.  [0110]).
Consider claim 3, Hannuksela teaches the content server is a hypertext transport protocol (HTTP) content server () or an eXtensible Markup Language (XML) server (In DASH, the multimedia content may be stored on an HTTP server and may be delivered using HTTP [0067]).
Consider claim 4, He teaches the metric is one of a rendered viewports metric, a viewport switching latency metric, a comparable quality viewport switching latency metric, or a recommended viewport hit metric (The device may generate a metric to indicate the latency, or time it takes for a quality of a displayed viewport to recover to a quality threshold after a change in movement of the device. For example, the device may determine, after the device moves from a first viewport to a second viewport, a quality viewport switching latency metric based on a time interval 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would allow monitoring and comparing performance across different clients, players, devices, and network and debugging issues.  [0005].
Consider claim 5, He teaches the metric includes information indicating multiple features corresponding to the media content (The device may be configured with the quality threshold or receive the quality threshold (e.g., from a metrics server). The device may determine or specify the quality threshold and/or report the quality threshold to the metrics server.  The quality threshold may be defined using a difference between multiple (e.g., two) qualities.  [0157] – [0158]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would allow monitoring and comparing performance across different clients, players, devices, and network and debugging issues.  [0005].
Consider claim 6, He teaches the viewport specifies a region of media content that was rendered at presentation time, and wherein the media content is virtual reality (VR) media content ([0126] – [0132] and Table 1.  See also Table 2, Table 4, and Table 5).

Consider claim 7, He teaches the metric is a viewport-related immersive media metric (The device may generate a metric to indicate the latency, or time it takes for a quality of a displayed viewport to recover to a quality threshold after a change in movement of the device. For example, the device may determine, after the device moves from a first viewport to a second viewport, a quality viewport switching latency metric based on a time interval between a first viewport and a second viewport, for example, when the quality of the second viewport reaches a quality threshold. For example, when the quality of the second viewport reaches the quality of the first viewport or a quality better and/or greater than the quality of the first viewport, the quality viewport switching latency metric may be represented by an equal-quality viewport switching latency metric. The equal-quality viewport switching latency metric may be a subset of the quality viewport switching latency metric. For the quality viewport switching latency metric, the quality of the second viewport may or may not reach the quality of the first viewport. The quality of the second viewport may be less than the quality of the first viewport but greater than a quality threshold. The device may be configured with the quality threshold or receive the quality threshold (e.g., from a metrics server). The device may determine or specify the quality threshold and/or report the quality threshold to the metrics server.  [0157]).

Consider claim 8, He teaches the viewpoint identifier comprises an entry of the metric (An entry (e.g., the entry "translation") of the metric "EQViewportSwitchingLatency" may include (e.g., specify) HMD position translation in multiple (e.g., 3) degrees of freedom, forward/back, up/down, left/right, and/or may be expressed by a vector(s)…. [0162].).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would allow monitoring and comparing performance across different clients, players, devices, and network and debugging issues.  [0005].
Consider claim 9, He teaches the viewpoint identifier comprises an entry in a key column of the metric ([0142] – [0147] and Table 5; [0159], [0164] and Table 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would allow monitoring and comparing performance across different clients, players, devices, and network and debugging issues.  [0005].
Consider claim 10, Hannuksela teaches a method of three hundred and sixty degree (360°) (a method, apparatus and computer program product are provided to provide the rendering of audiovisual content, such as 360-degree virtual reality content.  Abstract and [0107]) streaming implemented by a content server (In DASH, the multimedia content may be stored on an HTTP server and may be delivered using HTTP. The content may be stored on the server in two parts: Media Presentation Description (MPD), which describes a manifest of the available content, its various alternatives, their URL addresses, and other characteristics; and segments, which contain the actual multimedia bitstreams in the form of chunks, in a single or multiple files [0067]), the method comprising: transmitting, by the content server, a media presentation description (MPD) file to a client device (In DASH, the multimedia content may be stored on an HTTP server and may be delivered using HTTP.  The content may be stored on the server in two parts: Media Presentation Description (MPD), which describes a manifest of the available content, its various alternatives, their URL addresses, and other characteristics; and segments, which contain the actual multimedia bitstreams in the form of chunks, in a single or multiple files [0067]. After DASH MPD generation at block 1114, DASH client/server transport is performed at block 1116. [0109] and Fig. 10), the MPD file describing a media content (Media Presentation Description (MPD), which describes a manifest of the available content, its various alternatives, their URL addresses, and other characteristics; and segments, which contain the actual multimedia bitstreams in the form of chunks, in a single or multiple files. The MPD provides the necessary information for clients to establish a dynamic adaptive streaming over HTTP. The MPD contains information describing , the media content comprising a plurality of viewpoints each corresponding to one of a plurality of 360° video camera sets (Terms representation switching or bitstream switching may refer collectively to representation or bitstream upand down-switching and may also or alternatively cover switching of representations or bitstreams of different viewpoints.  [0103].  MPEG-DASH specifies a Viewpoint element that is formatted as a property descriptor. The @schemeidUri attribute of the Viewpoint element is used to identify the viewpoint scheme employed [0074].  In implementations that involve DASH, observation points may be identified for example through the Viewpoint property descriptor that is already defined in the DASH specification. A particular value of@schemeidUri may be defined to for VR observation point indication to be used together with the Viewpoint property descriptor or any other property descriptor. @value may be used to carry an identifier of the observation point [0171]); receiving, by the content server, a request for a part of the media content based on the MPD file that was transmitted (Media Presentation Description (MPD), which describes a manifest of the available content, its various alternatives, their URL addresses, and other characteristics; and segments, which contain the actual multimedia bitstreams in the form of chunks, in a single or multiple files. The MPD provides the necessary information for clients to establish a dynamic adaptive streaming over HTTP. The MPD contains information describing media presentation, such as an HTTP uniform resource locator (URL) of each Segment to make a GET Segment request. To play the content, the DASH client may obtain the MPD by using HTTP, email, thumb drive, broadcast, or other transport methods, for ; transmitting, by the content server, the part of the media content that was requested (Media Presentation Description (MPD), which describes a manifest of the available content, its various alternatives, their URL addresses, and other characteristics; and segments, which contain the actual multimedia bitstreams in the form of chunks, in a single or multiple files. The MPD provides the necessary information for clients to establish a dynamic adaptive streaming over HTTP. The MPD contains information describing media presentation, such as an HTTP uniform resource locator (URL) of each Segment to make a GET Segment request. To play the content, the DASH client may obtain the MPD by using HTTP, email, thumb drive, broadcast, or other transport methods, for example. By parsing the MPD, the DASH client may become aware of the program timing, media-content availability, media types, resolutions, minimum and maximum bandwidths, and the existence of various encoded 
However, Hannuksela does not explicitly teach receiving, by the content server, a metric containing a viewpoint identifier, the viewpoint identifier identifying one viewpoint from the plurality of viewpoints to which a viewport rendered by the client device belongs.
	He teaches receiving, by the content server, a metric containing a viewpoint identifier (The device may determines that a first_viewpoint 1002 associated with a first rendered viewport is stable before a viewport switch event, for example, based on one or more parameters 1010 first_azimuth_range, 1012 first_elevation_range, and 1006 first_centre_azimuth and/or first_centre_elevation associated with the first viewport 1002. Similarly, the device may determine that a second_viewpoint 1004 associated with a second rendered viewport is stable after the viewport switch event, for example, based on one or more parameters 1014 second_azimuth_range, 1016 second_elevation_range, and 1008 second_centre_azimuth and/or second_centre_elevation associated with the second viewport. For example, a -16 degrees relative to the global coordinate axes). For example, the value of the first viewpoint's centre_azimuth, centre_elevation, and/or centre_tilt may not change more than m units of 2-16 degrees within n milliseconds before the viewport switch event, and the value of the second_viewpoint's centre_azimuth, centre_elevation, and/or centre_tilt may not change more than m units of 2-16 degrees within n milliseconds after the viewport switch event. Both m and n may be positive integer number. The device may be configured with m and n. For example, the device may receive the value of m and n (e.g., from a content server or from a metrics server). The device may log and/or report the metrics with m and n that are used to identify the viewport switch event.  [0152] – [0156]. The device may determine or specify the quality threshold and/or report the quality threshold to the metrics server.  [0157]), the viewpoint identifier identifying one viewpoint from the plurality of viewpoints to which a viewport rendered by the client device belongs (The device may determines that a first_viewpoint 1002 associated with a first rendered viewport is stable before a viewport switch event, for example, based on one or more parameters 1010 first_azimuth_range, 1012 first_elevation_range, and 1006 first_centre_azimuth and/or first_centre_elevation associated with the first viewport 1002. Similarly, the device may determine that a second_viewpoint 1004 associated with a second rendered viewport is stable after the viewport switch event, for example, based on one or more parameters 1014 second_azimuth_range, 1016 second_elevation_range, and -16 degrees relative to the global coordinate axes). For example, the value of the first viewpoint's centre_azimuth, centre_elevation, and/or centre_tilt may not change more than m units of 2-16 degrees within n milliseconds before the viewport switch event, and the value of the second_viewpoint's centre_azimuth, centre_elevation, and/or centre_tilt may not change more than m units of 2-16 degrees within n milliseconds after the viewport switch event. Both m and n may be positive integer number. The device may be configured with m and n. For example, the device may receive the value of m and n ( e.g., from a content server or from a metrics server). The device may log and/or report the metrics with m and n that are used to identify the viewport switch event.  [0152] – [0157]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would allow monitoring and comparing performance across different clients, players, devices, and network and debugging issues.  [0005].
	Consider claim 11, Hannuksela teaches the client device is a head mounted display (HMD) (at block 1132, the rendered images are projected onto the screen of a head-mounted display or any other display device based on the current viewing orientation and the projection and mapping metadata parsed from the file.  [0110]).
Consider claim 12, Hannuksela teaches the content server is a hypertext transport protocol (HTTP) content server or an eXtensible Markup Language (XML) server (at block 1132, the rendered images are projected onto the screen of a head-mounted display or any other display device based on the current viewing orientation and the projection and mapping metadata parsed from the file.  [0110]).
Consider claim 13, He teaches the metric is one of a rendered viewports metric, a viewport switching latency metric, a comparable quality viewport switching latency metric, or a recommended viewport hit metric (The device may generate a metric to indicate the latency, or time it takes for a quality of a displayed viewport to recover to a quality threshold after a change in movement of the device. For example, the device may determine, after the device moves from a first viewport to a second viewport, a quality viewport switching latency metric based on a time interval between a first viewport and a second viewport, for example, when the quality of the second viewport reaches a quality threshold.  [0157]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would allow monitoring and comparing performance across different clients, players, devices, and network and debugging issues.  [0005].).
Consider claim 14, He teaches the metric includes information indicating multiple features corresponding to the media content (The device may be configured with the quality threshold or receive the quality threshold (e.g., from a metrics server). The device may determine or specify the quality threshold and/or report 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would allow monitoring and comparing performance across different clients, players, devices, and network and debugging issues.  [0005].
Consider claim 15, He teaches the viewport specifies a region of media content that was rendered at presentation time, and wherein the media content is virtual reality (VR) media content ([0126] – [0132] and Table 1.  See also Table 2, Table 4, and Table 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would allow monitoring and comparing performance across different clients, players, devices, and network and debugging issues.  [0005].
Consider claim 16, Hannuksela teaches a coding apparatus, comprising: a memory storing instructions (instructions stored on computer readable memories [0040]); a processor coupled to the memory (a microprocessor [0040]); the processor configured to execute the instructions to cause the coding apparatus ([0040]) to: receive a media presentation description (MPD) file from a content server (To play the content, the DASH client may obtain the MPD by using HTTP, email, thumb drive, broadcast, or other transport methods.  [0067].  After DASH MPD , the MPD file describing a media content (Media Presentation Description (MPD), which describes a manifest of the available content, its various alternatives, their URL addresses, and other characteristics; and segments, which contain the actual multimedia bitstreams in the form of chunks, in a single or multiple files. The MPD provides the necessary information for clients to establish a dynamic adaptive streaming over HTTP. The MPD contains information describing media presentation, such as an HTTP uniform resource locator (URL) of each Segment to make a GET Segment request. [0067]), the media content comprising a plurality of viewpoints each corresponding to one of a plurality of 360° video camera sets (Terms representation switching or bitstream switching may refer collectively to representation or bitstream upand down-switching and may also or alternatively cover switching of representations or bitstreams of different viewpoints.  [0103].  MPEG-DASH specifies a Viewpoint element that is formatted as a property descriptor. The @schemeidUri attribute of the Viewpoint element is used to identify the viewpoint scheme employed [0074].  In implementations that involve DASH, observation points may be identified for example through the Viewpoint property descriptor that is already defined in the DASH specification. A particular value of@schemeidUri may be defined to for VR observation point indication to be used together with the Viewpoint property descriptor or any other property descriptor. @value may be used to carry an identifier of the observation point [0171]); transmit a request for a part of the media content based on the MPD file that was received (To play the content, the DASH client may obtain the MPD by using HTTP, email, thumb drive, broadcast, or other transport ; receive the part of the media content that was requested (To play the content, the DASH client may obtain the MPD by using HTTP, email, thumb drive, broadcast, or other transport methods, for example. By parsing the MPD, the DASH client may become aware of the program timing, media-content availability, media types, resolutions, minimum and maximum bandwidths, and the existence of various encoded alternatives of multimedia components, accessibility features and required digital rights management (DRM), media-component locations on the network, and other content characteristics. Using this information, the DASH client may select the appropriate encoded alternative and start streaming the content by fetching the segments using HTTP GET requests.  After appropriate buffering to allow for network throughput variations, the client may continue fetching the subsequent segments and also monitor the network bandwidth fluctuations. The client may decide how to adapt to the available bandwidth by fetching segments of different alternatives (with lower or higher bitrates) to maintain an adequate buffer.  [0067]); render a viewport (Fig. 9) using the part of the media content that was received, the viewport belonging to one viewpoint from the plurality of viewpoints (the client or player may request Segments or 
However, Hannuksela does not explicitly teach generating, by the client device, a metric containing a viewpoint identifier, the viewpoint identifier identifying the viewpoint to which the viewport that was rendered belongs; and transmitting, by the client device, the metric containing the viewpoint identifier to the content server.
He teaches generate a metric containing a viewpoint identifier, the viewpoint identifier identifying the viewpoint to which the viewport that was rendered belongs (The device may determines that a first_viewpoint 1002 associated with a first rendered viewport is stable before a viewport switch event, for example, based on one or more parameters 1010 first_azimuth_range, 1012 first_elevation_range, and 1006 first_centre_azimuth and/or first_centre_elevation associated with the first viewport 1002. Similarly, the device may determine that a second_viewpoint 1004 associated with a second rendered viewport is stable after the viewport switch event, for example, based on one or more parameters 1014 -16 degrees relative to the global coordinate axes). For example, the value of the first viewpoint's centre_azimuth, centre_elevation, and/or centre_tilt may not change more than m units of 2-16 degrees within n milliseconds before the viewport switch event, and the value of the second_viewpoint's centre_azimuth, centre_elevation, and/or centre_tilt may not change more than m units of 2-16 degrees within n milliseconds after the viewport switch event. Both m and n may be positive integer number. The device may be configured with m and n. For example, the device may receive the value of m and n (e.g., from a content server or from a metrics server). The device may log and/or report the metrics with m and n that are used to identify the viewport switch event.  [0152] – [0156]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would allow monitoring and comparing performance across different clients, players, devices, and network and debugging issues.  [0005].
Consider claim 17, Hannuksela taches a display configured to display an image (at block 1132, the rendered images are projected onto the screen of a head-
Consider claim 18, Hannuksela teaches the coding apparatus is a head mounted display (HMD) (at block 1132, the rendered images are projected onto the screen of a head-mounted display or any other display device based on the current viewing orientation and the projection and mapping metadata parsed from the file [0110]. Fig. 10).
Consider claim 19, He teaches the metric is one of a rendered viewports metric, a viewport switching latency metric, a comparable quality viewport switching latency metric, or a recommended viewport hit metric (The device may generate a metric to indicate the latency, or time it takes for a quality of a displayed viewport to recover to a quality threshold after a change in movement of the device. For example, the device may determine, after the device moves from a first viewport to a second viewport, a quality viewport switching latency metric based on a time interval between a first viewport and a second viewport, for example, when the quality of the second viewport reaches a quality threshold.  [0157]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would allow monitoring and comparing performance across different clients, players, devices, and network and debugging issues.  [0005].
Consider claim 20, He teaches the metric includes information indicating multiple features corresponding to the media content (The device may be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating and reporting metric because such incorporation would allow monitoring and comparing performance across different clients, players, devices, and network and debugging issues.  [0005].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 2017/0344843 A1) discloses a system may be configured for other media playback control protocols such as real-time streaming (RTSP) and real-time transport protocol (RTP).  See [0102].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAT C CHIO/           Primary Examiner, Art Unit 2486